Citation Nr: 0840297	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-30 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant had active military service from October 1985 
to September 1988.  His Report of Discharge or Transfer (DD 
Form 214) reflects that he was administratively discharged 
from service on the basis of "misconduct-drug abuse" with 
an under other than honorable conditions (UOTHC) discharge.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that found that the character of 
the appellant's discharge was a bar to all VA benefits, 
except for health care under Chapter 17 of Title 38, United 
States Code.  

The veteran testified during a personal hearing at the RO in 
May 2004, and during a hearing at the RO before the 
undersigned in October 2005.  Transcripts of both hearings 
are of record.   In February 2006, the Board remanded the 
veteran's case to the RO for further development.


FINDINGS OF FACT

1. The appellant committed at least one offense involving 
possession and use of drugs, and was administratively 
discharged from service under other than honorable 
conditions.

2. The appellant's conduct constituted willful and persistent 
misconduct.

3. The appellant was not insane at the time of the offense(s) 
that led to his discharge.





CONCLUSION OF LAW

The character of the appellant's discharge from October 1985 
to September 1988 is a bar to VA benefits pertaining to that 
period, except heath care.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), imposes enhanced duties to notify and assist 
claimants. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  The 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159).  In a letter to the appellant dated in February 2007, 
the RO informed him of what evidence was required to 
substantiate the claim, what evidence what information or 
evidence the appellant was responsible for providing, and 
what evidence VA would try to obtain on his behalf.  The 
February 2007 notice was issued subsequent to the initial 
adverse determination in July 2001.

As noted, some of the notice was provided after the initial 
adjudication.  In Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
went on to say, however, that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that the Board would satisfy the VCAA notice requirements 
by ensuring that the proper notice was ultimately provided, 
or by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The Board thus finds that all necessary development has been 
accomplished.  VA has made all required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for one personal 
hearing at the RO and a hearing before the undersigned 
regarding the claim on appeal, and securing all applicable 
service records and documentation pertinent to his claim.  
The appellant has not identified any other sources from which 
additional evidence may be obtained.  Thus, VA has satisfied 
both its duty to notify and assist the appellant.  Further 
assistance would have no reasonable possibility of 
substantiating the claim. The claim is ready to be considered 
on the merits.


II.	Factual Background

The appellant had service from October 1985 to September 
1988.  The issue on appeal pertains to the characterization 
of this period of service.

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precluded 
entitlement to certain VA benefits.  In his August 2004 
substantive appeal, he denied that he ever distributed 
cocaine, said he never took a drug test, and maintained that 
he kept the "wrong company".

Service medical records indicate that in October 1987, the 
appellant was diagnosed with new onset diabetes mellitus.

The appellant's service personnel records include a 
commanding officer's report and disposition of offense(s) 
dated in July 1988 that reflects that the appellant was 
punished for offenses occurring in early February and on 
March 11, 1988, to the effect that he conspired with another 
service member to wrongfully distribute approximately one-
half gram of cocaine.  The record further indicates that he 
was afforded his right to speak with an attorney on July 6, 
1988, and that he did not demand a trial by court martial.  
The record further reflects that he wrongfully used cocaine 
in March 1988.

In a signed statement, dated later in July 1988, the 
appellant admitted to the charges brought forth with the 
exception of one article, 112 charge in the month of February 
that he did not use drugs, only given and later disposed.  In 
March, he said he took another service member to a third 
service member's home where he purchased the drugs.  After he 
left, he tried tasting the purchased drug.  After drinking 
for several hours, the appellant was unaware of what he was 
doing.  He said he regretted the incident that should not 
have occurred and realized the mistake he made.  

A July 7, 1988 Court/Mast indicates the appellant's 
punishment involved restriction to base and forfeit of pay.  

On July 29, 1988, the appellant signed a statement of 
awareness and request for, or waiver of, privileges, 
indicating his understanding that his separation under other 
than honorable conditions could deprive him of virtually all 
veterans' benefits.

An August 1988 clinical record indicates that the appellant 
was referred for evaluation of drug dependency prior to 
separation.  It was noted that he used cocaine once in March 
1988 by tasting, and not injecting or inhaling it.  He was 
noted to have insulin dependent diabetes mellitus.  The 
appellant was determined not to appear to be physically or 
psychologically dependent on drugs or alcohol.  

In a January 2001 signed statement, the appellant reported 
that, while in service he was questioned about his 
association with Seaman "T" who was thought to be selling 
drugs.  While on a medical hold, the veteran said he worked 
with "T" who gave him an item wrapped in a small piece of 
foil as thanks for a ride.  It looked like crushed aspirin to 
the appellant who threw it away without knowing it was 
cocaine.  He denied selling drugs and said he was one month 
from receiving a medical discharge when he received the OTH 
discharge.  He cooperated with investigators and never was 
found with drugs in his system.

During his May 2004 personal hearing at the RO the appellant 
denied having any problems in service prior to the drug 
incident and said he received promotions, awards, and 
decorations.  He said he was a young and inexperienced person 
away from home for the first time and in the wrong place at 
the wrong time when the incident occurred.  His wife said his 
post service life was exemplary, noting that he a community 
youth leader and started his own printing business.   

During a hearing held before the undersigned in October 2005, 
the veteran testified, in essence, that his discharge under 
other than honorable conditions resulted from isolated 
incidents of drug use after he was on a "medical hold" 
following his diagnosis of diabetes in service.  He stated 
that he attempted to cooperate with authorities by reporting 
his own drug use, but was later unfairly discharged from 
service.


III. Legal Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility. Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  Regulations further provide that a discharge or 
release for certain offenses is considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

In this instance, the Board finds that the appellant's 
service administrative records are reflective of evidence 
demonstrating a willful course of behavior that can only be 
labeled as misconduct.  Documentation indicates that the 
appellant admitted to using cocaine during his period of 
military service.  He received non-judicial punishment for 
concerning the wrongful use of cocaine.

The Board thus finds that the appellant's actions cannot 
reasonably be described falling within the exception for a 
"discharge because of a minor offense" as provided by 38 
C.F.R. § 3.12(d)(4).  In regard to the minor-offense 
exception noted above, the Court in Stringham v. Brown, 8 
Vet. App. 445, 448 (1995), determined that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds in this case that 
the appellant's misconduct due to drug abuse, namely cocaine, 
is the type of offense that would interfere with his military 
duties, and indeed preclude his performance.  Therefore, this 
offense cannot constitute a minor offense.  Id.; see also 
Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  
Consequently, his discharge must be considered as having been 
under dishonorable conditions.  Accordingly, law precludes 
payment of VA compensation benefits.  38 C.F.R. § 3.12(a).

The appellant has provided oral and written statements in the 
record of mitigating circumstances for his behavior.  He has 
presented testimony attesting to the extenuating 
circumstances, namely, that he was diagnosed with diabetes 
that effectively ended his dream of a military career, 
surrounding his illicit use of cocaine while in the Navy.

The Board, however, concludes that the evidence clearly shows 
behavior that constituted willful misconduct at the time that 
he committed that act(s) that led to his discharge.  Such 
misconduct precludes a finding that he had honest, faithful 
and meritorious service that VA benefits are intended to 
reward.  In particular, the Board believes that the record 
clearly shows that the appellant's disciplinary infraction 
was the type of offense that precluded the appellant from 
performing his military duties.

The Board also finds that the appellant was not insane at the 
time of the offense which led to his discharge.  A serviceman 
applying for an insanity exception has the burden of 
presenting competent evidence of insanity at the time of 
commission of the offenses leading to discharge.  See 
Stringham v. Brown, 8 Vet. App. at 449; 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(b).  However, the appellant has not 
presented any evidence that he had a psychiatric disorder 
during service.  His service medical records are negative for 
any symptoms or diagnoses of a psychiatric disorder.

The record clearly does not reflect that the appellant met 
the definition of insanity under 38 C.F.R. § 3.354(a) during 
service, particularly during the time frame that he committed 
the offenses that led to his other than honorable discharge.  
Therefore, there is no credible evidence in service or post 
service that the appellant suffered from insanity due to a 
disease, or that he did not know or understand the nature or 
consequences of his acts or that what he was doing was wrong.  
Zang v. Brown, 8 Vet. App. 246, 254 (1995); VAOPGCPREC 20- 
97.
Under these circumstances, the Board must find that the 
character of the appellant's discharge was under less than 
honorable conditions based on the evidence of record. As a 
result, he is not eligible for VA compensation benefits as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the appellant under Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, but does not find the evidence is 
of such approximate balance as to warrant its application.  
Rather, the Board finds that the preponderance of the 
evidence is against the claim.  The Board finds that the 
repeated incidents of possession and use of drugs was 
persistent in nature and reflected a serious disciplinary 
problem.  The ongoing conduct was not consistent with the 
honest, faithful, and meritorious service for which veteran's 
benefits are granted.

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from a pattern of willful and persistent 
misconduct.  As such his discharge is considered for VA 
benefits purposes to have been issued under dishonorable 
conditions.  Accordingly, the Board concludes that the 
character of the appellant's discharge for the period from 
October 1985 to September 1988 precludes entitlement to VA 
benefits pertaining to that period, except heath care.


ORDER

The character of the appellant's discharge from service from 
October 1985 to September 1988 precludes entitlement to VA 
benefits pertaining to that period, except heath care and his 
appeal is denied.

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


